FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 29, 2021

                                      No. 04-20-00326-CR

                                   Leonard CHARGUALAF,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 16-1243-CR-A
                        Honorable William D. Old III, Judge Presiding


                                         ORDER
        In this Anders case, Appellant is preparing his pro se response but currently has no access
to legal resources. He requests more time to prepare his response while he waits for transfer
from a transient prison unit to a permanent one where he will have access to the unit’s legal
department.
        Appellant’s motion is GRANTED. Appellant’s pro se response is due on March 15,
2021.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court